FILED
                            NOT FOR PUBLICATION                             JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50476

               Plaintiff - Appellee,             D.C. No. 3:08-cr-01138-BTM

  v.
                                                 MEMORANDUM *
ROGELIO PEREZ-GONZALEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rogelio Perez-Gonzalez appeals from the 70-month sentence imposed

following his jury-trial conviction for being a deported alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Perez-Gonzalez contends that the district court erred by applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his prior convictions for

assault with a deadly weapon, in violation of California Penal Code § 245(a)(1),

and inflicting corporal injury on a spouse, in violation of California Penal Code

§ 273.5, do not qualify as crimes of violence under the Sentencing Guidelines.

This contention is foreclosed. See United States v. Grajeda, 581 F.3d 1186, 1191-

97 (9th Cir. 2009) (holding that a conviction under California Penal Code §

245(a)(1) is categorically a “crime of violence” under the Guidelines); see also

United States v. Laurico-Yeno, 590 F.3d 818, 823 (9th Cir. 2010) (holding that a

conviction under California Penal Code § 273.5 is categorically a “crime of

violence” under the Guidelines).

      AFFIRMED.




                                          2                                   08-50476